Title: To Thomas Jefferson from John Allen, 28 September 1802
From: Allen, John
To: Jefferson, Thomas


          
            Sir
            Pepperelboro, September 28th 1802
          
          By hard Study, close applycation and long experiance I have found out a Successfull method of cure for that dreadfull disorder that cruel scorge to mankind the yelow fever. In a great number of cases in which I have used it, it has been successfull. I verily believe that it will if applied be Successfull in any part of the world. I am well aware that the disorder has baffled the united knowledge of the most learned of the Faculty: and the Idea that it did so, was a great impediment in my way, to the obtaining the knowledge of my present plan. That which supported me in my studies and recearches was a firm persuasion that a method might be found out whereby the disorder might be successfully combated with medicine.
          Thank God I have found that method. In upwards of sixty cases in which the attacks was very Severe and in many of them the simtomes were dreadfull I have lost not one patient.—
          It may be said why have you not made your plan publick before? The fact was that notwithstanding repeated success, I still doubted. I have been a fare greater unbeliever in that respect than Gedion with his fleece of Wool.
          But now being firmly persuaded of its utillity, it only remains, what is the best method of making it publick? I have had thoughts of making it known to some medical society, or to go to some warmer climate and there to ascertain if possible more fully its utillity and success: but my circumstances scarce admit of my going. Again I thought of making the discovery to congress; as it is a national object, let it be a national concern.—Your advice and direction concern’g what method I shall take to mak the plan publick to the world will be very acceptable to
          Sir Your most obet. and Very Humbl. Servt.
          
            John Allen
          
        